In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-18-00198-CR



     EDWIN ANTONIO OSORIO-LOPEZ, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 17927




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                                      MEMORANDUM OPINION

           After a jury trial in Upshur County, Edwin Antonio Osorio-Lopez was convicted of

evading arrest or detention with a motor vehicle and aggravated assault with a deadly weapon.

Osorio-Lopez was sentenced to concurrent ten-year and twenty-year sentences, respectively.1

On appeal of his conviction of aggravated assault with a deadly weapon, Osorio-Lopez claimed

that the trial court erred in not granting his motion for a continuance to allow for a competency

examination2 and that the evidence was insufficient to establish that a food tray was a deadly

weapon.

           By order dated August 14, 2019, we sustained Osorio-Lopez’s first point of error and

abated this case to the trial court with instructions to conduct a retrospective competency trial, if

such a trial were feasible. After having determined that a retrospective competency trial was

feasible, the trial court conducted the retrospective competency trial on February 25, 2020, and

found Osorio-Lopez to have been competent at the trial resulting in the convictions that are the

subjects of his appeals. Following abatement, we granted Osorio-Lopez’s motion for rehearing.

After having been afforded the opportunity for further briefing following abatement, Osorio-

Lopez contends that the trial court abused its discretion (1) by granting defense counsel’s oral

request to withdraw at the retrospective competency trial and by allowing Osorio-Lopez to

represent himself during that proceeding, (2) by admitting evidence against him during the


1
    See TEX. PENAL CODE ANN. §§ 38.04 (2)(A), 22.02.
2
 In companion cause number 06-18-00197-CR, Osorio-Lopez appeals from his conviction of evading arrest or
detention with a vehicle. In that case, as in this one, Osorio-Lopez claimed that the trial court erred in not granting
his motion for a continuance to allow for a competency examination.
                                                          2
retrospective competency proceeding, and (3) by not finding sufficient evidence of his

incompetency.

            In our companion cause number 06-18-00197-CR styled, Edwin Antonio Osorio-Lopez v.

The State of Texas, we addressed Osorio-Lopez’s first issue and found that, because Osorio-

Lopez should have been represented by counsel at the retrospective competency hearing, he was

entitled to a new retrospective competency hearing. For the reasons expressed in that opinion,

we find that, in this case, Osorio-Lopez is, likewise, entitled to a new retrospective competency

hearing.

            We reverse the trial court’s competency determination. We abate and remand to the trial

court for a new retrospective competency hearing. The trial court is instructed to appoint counsel

who will not be a potential witness at the competency hearing to represent Osorio-Lopez at that

hearing.3




                                                        Ralph K. Burgess
                                                        Justice

Date Submitted:              January 13, 2021
Date Decided:                April 23, 2021

Do Not Publish




3
    Based on this disposition, we need not address Osorio-Lopez’s remaining points of error.
                                                            3